DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed December 7, 2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, that “Applicant respectfully traverses the assertion of Official Notice and/or AAPA. Applicant does not admit that the subject matter recited in claim 1 (previously recited in canceled claim 7) is prior art. In addition, the amendment to independent claim 1 includes additional subject matter that was not recited in claim 7. More particularly, the amendment to independent claim 1 adds that the diffraction structures are "configured to scatter incident light," which was not recited in claim 7.”
However, the Examiner notes that that “to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  See MPEP §2144.03.  And because the Applicant merely states that they “respectfully traverse the assertion of Official Notice and/or AAPA”, and has not specifically pointed out the supposed errors in the Examiner's action, including stating why the noticed fact is not considered to be common knowledge or well-known in the art, the Examiner finds the traversal to be inadequate.
	However, in order to expedite prosecution, the Examiner notes that the following reference are hereby provided as corresponding evidence to support the prior Officially Noticed features and advantages, and are further relied upon in the rejections below:
Webster (US Pub. 2015/0340391) discloses the use of an image sensor in which the pixels of the plurality of pixels are separated by trenches filled with a trench material with a small refractive index compared to a material of the pixels in order to reduce crosstalk. 
Koifman (“IEDM Image sensor Presentations”; the Examiner notes that this reference was provided by Applicant on the IDS filed January 29, 2021) discloses the use of an image sensor in which each of the plurality of pixels further comprises light-diffraction structures, configured to scatter incident light in order to increase pixel sensitivity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Pub. 2018/0227516), in view of Meynants et al. (US Patent 8,569,671), and further in view of Kim (US Pub. 2010/0020209), Webster (US Pub. 2015/0340391), and Koifman (“IEDM Image sensor Presentations”; the Examiner notes that this reference was provided by Applicant on the IDS filed January 29, 2021).
In regard to claim 1, note Mo discloses a pixel cell comprising a pixel set with a plurality of pixels, with each pixel comprising a photodiode and a transfer gate coupled to the photodiode (paragraphs 0046-0048, and figures 5-6, 9-10: PDa-d/PD1-n, TXa-n/TX1-n), and a readout circuit comprising a floating diffusion coupled to all of the transfer gates  (paragraphs 0046-0048, and figures 5-6, 9-10: FN), a column output line (paragraphs 0046-0048, and figures 5-6, 9-10: gs_pix), a sample-and-hold stage coupled to the floating diffusion (paragraphs 0046-0048, and figures 5-6, 9-10: GS_RST, GS, Crst, Csig), a first switch coupling the sample-and-hold-stage to the column output line (paragraphs 0046-0048, and figures 5-6, 9-10: GSW), and a second switch coupling the floating diffusion to the column output line or to a further column output line (paragraphs 0046-0048, and figures 5-6, 9-10: RSW, rs_pix), wherein the readout circuit is configured, in a global shutter mode of operation, to control the plurality of pixels such that corresponding charges generated by the photodiode of each of the plurality of pixels in response to incident radiation are simultaneously transferred to the floating diffusion in accordance with transfer control signals simultaneously transmitted to the transfer gates, (paragraphs 0054-0055, and figure 8; tx1-txn cause the simultaneous transfer of each of the pixel signals to the floating diffusion FN), and in a rolling shutter mode of operation, to control the plurality of pixels such that corresponding charges generated by the photodiode of each of the plurality of pixels in response to incident radiation are sequentially transferred to the floating diffusion in accordance with transfer control signals sequentially transmitted to the transfer gates (paragraphs 0051, and figure 7; tx1-txn cause the sequential transfer of each of the pixel signals to the floating diffusion FN).
	Therefore, it can be seen that the primary reference fails to explicitly disclose that the sample-and-hold-stage comprising a first storage stage and a second storage stage arranged in series or in parallel, each of the first and second storage stages comprising a switch and a capacitor that is coupled between the switch and a fixed potential, and that the pixel set is operated in the global shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a first wavelength range, and in the rolling shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a second wavelength range, and that the pixels of the plurality of pixels are separated by trenches filled with a trench material with a small refractive index compared to a material of the pixels, and that each of the plurality of pixels further comprises light-diffraction structures, configured to scatter incident light.
In analogous art, Meynants discloses a pixel cell that includes a sample-and-hold stage coupled to the floating diffusion (column 13, lines 48-52, figures 9-10: 20 & 30, and figures 11-12: 120 & 130), the sample-and-hold-stage comprising a first storage stage and a second storage stage arranged in series or in parallel, each of the first and second storage stages comprising a switch and a capacitor that is coupled between the switch and a fixed potential (column 13, lines 56-59, and column 15, lines 15-21, figures 9-10: 20 & 30, and figure 11-12: 120 & 130).  Meynants teaches that the use of a sample-and-hold-stage comprising a first storage stage and a second storage stage arranged in series or in parallel, each of the first and second storage stages comprising a switch and a capacitor that is coupled between the switch and a fixed potential is preferred in order to reduce noise, cancel offset variations of all transistors in the pixel, require fewer components, and reduce parasitic light sensitivity (column 14, lines 41-55, column 15, lines 15-21, and column 15, line 66 – column 16, line 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the sample-and-hold-stage comprises a first storage stage and a second storage stage arranged in series or in parallel, each of the first and second storage stages comprising a switch and a capacitor that is coupled between the switch and a fixed potential, in order to reduce noise, cancel offset variations of all transistors in the pixel, require fewer components, and reduce parasitic light sensitivity, as suggested by Meynants.
Also in analogous art, Kim discloses an imaging device that performs a global shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a first wavelength range (paragraphs 0123-0127, 0129, 0146-0150, figure 1: “depth frame”, figure 4: S440-S454, and figure 5: “depth image”; a depth image is generated using a global shutter to obtain signals from plural pixels using light in the infrared range), and in a rolling shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a second wavelength range (paragraphs 0104-0107, 0119-0122, 0129-0141,  figure 1: “color frame”, figure 4: S410-S430, and figure 5: “color image”; a color image is generated using a rolling shutter to obtain signals from individual pixels using light in the visible range).  Kim teaches that operating the imaging device in a global shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a first wavelength range, and in a rolling shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a second wavelength range is preferred in order to obtain a color image and a depth image without needing to increase the number of pixels, as well as increasing the sensitivity and SNR of the depth image (paragraphs 0101, 0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the pixel set is operated in the global shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a first wavelength range, and in the rolling shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a second wavelength range in order to obtain a color image and a depth image without needing to increase the number of pixels, as well as increasing the sensitivity and SNR of the depth image, as suggested by Kim.
Also in analogous art, Webster discloses an image sensor in which the pixels of the plurality of pixels are separated by trenches filled with a trench material with a small refractive index compared to a material of the pixels (paragraphs 0017, 0021, 0028, and figure 2: 228).  Webster teaches that separating the plurality of pixels using trenches filled with a trench material with a small refractive index compared to a material of the pixels is preferred in order to reduce crosstalk (paragraphs 0017, 0021, 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the pixels of the plurality of pixels are separated by trenches filled with a trench material with a small refractive index compared to a material of the pixels, in order to reduce crosstalk, as suggested by Webster.
Also in analogous art, Koifman discloses an image sensor in which each of the plurality of pixels further comprises light-diffraction structures, configured to scatter incident light (Page 1: the pyramidal light-diffraction structures, “PSD”, on the surface of the pixels scatter the incident light within each pixel).  Koifman teaches that the use of light-diffraction structures, configured to scatter incident light, being formed on each of the plurality of pixels is preferred in order to increase pixel sensitivity (page 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that each of the plurality of pixels further comprises light-diffraction structures, configured to scatter incident light, in order to increase pixel sensitivity, as suggested by Koifman.
In regard to claim 2, note Mo discloses that the readout circuit is further configured in the global shutter mode of operation, to generate a global shutter output signal depending on the corresponding charges from the photodiode of each of the plurality of pixels, in particular depending on a sum or an average of said corresponding charges from the photodiode of each of the plurality of pixels, and transfer the global shutter output signal to the column output line in accordance with a global shutter control signal transmitted to the first switch (paragraphs 0054-0055, and figure 8; tx1-txn cause the simultaneous transfer of each of the pixel signals to the floating diffusion FN, which is output to gs_pix using the first switch GSW), and is configured, in the rolling shutter mode of operation, to generate individual rolling shutter output signals, with each rolling shutter output signal depending on the corresponding charges from the photodiode of one of the plurality of pixels, and transfer the individual rolling shutter output signal to the column output line or to the further column output line in accordance with a rolling shutter control signal transmitted to the second switch (paragraphs 0051, and figure 7; tx1-txn cause the sequential transfer of each of the pixel signals to the floating diffusion FN, which are each output to rs_pix using the first switch RSW).
In regard to claim 4, note Mo discloses that at least the plurality of pixels and the floating diffusion are arranged on a first die and at least the column output line, the sample-and-hold stage and the first switch are arranged on a second die (paragraphs 0048, and figures 5-6, 9-10: 502/602, 504/604; the first die 502/602 includes PDa-d/PD1-n, TXa-n/TX1-n, and FN, and the second die 504/604 includes gs_pix, GS_RST, GS, Crst, Csig, and GSW).
In regard to claim 6, note Mo discloses that the further column output line, wherein the further column output line is configured as a rolling shutter column output line (figures 5-6, 9-10: rs_pix) and the column line is configured as a global shutter column output line (figures 5-6, 9-10: gs_pix).
In regard to claim 8, Kim discloses a color filter arrangement of filters, wherein each filter acts as a bandpass filter for a distinct wavelength range such that each of or a majority of pixels of the pixel set comprises a distinct color filter (paragraphs 0178-0181, and figure 9: R, G, B), and the filters act as bandpass filters for a further wavelength range (paragraphs 0178-0181, and figure 9: IR).
In regard to claim 9, note Mo discloses that the pixel set comprises three pixels, or four pixels (figures 5 and 9; a 2x2 pixel cell is formed).
In regard to claim 11, note Mo discloses that a capacitance of the floating diffusion is adjustable, in particular adjustable by means of a switch (paragraphs 0049, and figures 5-6, 910: 603, DCG; the switch DCG can adjust the capacitance of the floating diffusion FN).
In regard to claim 12, note Mo discloses an image sensor comprising a plurality of pixel cells according to claim 1, in particular a CMOS image sensor (paragraphs 0002-0003; the pixel cells are considered to be included in a CMOS image sensor).
In regard to claim 13, note Mo discloses that the image sensor is configured to operate in a global shutter mode of operation for three dimensional imaging of an object or a scene (paragraphs 0007, 0054-0055; the image sensor includes a global shutter mode of operation, which can be used for any type of imaging, which includes three dimensional imaging; additionally, the Examiner notes that claimed use for three dimensional imaging is simply considered an intended use).
In regard to claim 14, note Mo discloses an electronic device with a camera system comprising an image sensor according to claim 12 (paragraph 0003; the camera can be used in a variety of electronic devices).
In regard to claim 15, note Mo discloses a method for operating a pixel cell according to claim 1, wherein each of the plurality of pixels is configured to capture optical information incident upon the respective pixel and generate electrical information representative of the optical information (paragraphs 0007, 0051-0055, and figures 1, 5-6, 9-10), the method comprising collecting and outputting the electrical information from each of the plurality of pixels (paragraphs 0007, 0051-0055, and figures 7-8), and operating the pixel set in the global shutter mode and in the rolling shutter mode (paragraphs 0007, 0051-0055, and figures 7-8), wherein in the global shutter mode of operation the electrical information from each of the plurality of pixels is combined, in particular as a sum or average, for generating a global shutter output signal (paragraphs 0054-0055, and figure 8), and in the rolling shutter mode of operation the electrical information from each of the plurality of pixels is used to generate individual rolling shutter output signals (paragraph 0051, and figure 7).
In regard to claim 16, note Kim discloses a color filter arrangement of filters, wherein each filter acts as a bandpass filter for a distinct wavelength range of red, green or blue light, such that each of or a majority of pixels of the pixel set comprises a distinct color filter (paragraphs 0178-0181, and figure 9: R, G, B), and the filters act as bandpass filters for a further wavelength range of infrared light (paragraphs 0178-0181, and figure 9: IR).
In regard to claim 18, note Meynants discloses that the fixed potential is the same for both the first and second storage stages (figure 9-12: C1 & C2; each of the capacitors C1 and C2 are connected to the same fixed potential, e.g., ground/substrate potential).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Pub. 2018/0227516), in view of Meynants et al. (US Patent 8,569,671), Kim (US Pub. 2010/0020209), Webster (US Pub. 2015/0340391), and Koifman (“IEDM Image sensor Presentations”; the Examiner notes that this reference was provided by Applicant on the IDS filed January 29, 2021), and further in view of Roth et al. (US Pub. 2018/0343402).
In regard to claim 3, Kim discloses that the pixel set is exclusively operated, in the global shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in an infrared range (paragraphs 0123-0127, 0129, 0146-0150, figure 1: “depth frame”, figure 4: S440-S454, and figure 5: “depth image”; a depth image is generated using a global shutter to obtain signals from plural pixels using light in the infrared range), and in the rolling shutter mode for charges generated by the photodiode of each of the plurality of pixels based on incident radiation in a visible range (paragraphs 0104-0107, 0119-0122, 0129-0141,  figure 1: “color frame”, figure 4: S410-S430, and figure 5: “color image”; a color image is generated using a rolling shutter to obtain signals from individual pixels using light in the visible range).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the infrared range is a near-infrared range including 940 nm.
In analogous art, Roth discloses an imaging device that performs imaging operation using near infrared light including 940nm (paragraphs 0092-0093).  Roth teaches that performing imaging operation using near infrared light including 940nm is preferred in order to reduce interference with the image sensor since the near-infrared range including 940 nm is further from the visible light range (paragraphs 0094, 0100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the infrared range is a near-infrared range including 940 nm, in order to reduce interference with the image sensor since the near-infrared range including 940 nm is further from the visible light range, as suggested by Roth.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US Pub. 2018/0227516), in view of Meynants et al. (US Patent 8,569,671), Kim (US Pub. 2010/0020209), Webster (US Pub. 2015/0340391), and Koifman (“IEDM Image sensor Presentations”; the Examiner notes that this reference was provided by Applicant on the IDS filed January 29, 2021), and further in view of Applicant Admitted Prior Art (hereinafter referred to as “AAPA”).
In regard to claim 10, note the primary reference of Mo in view of Meynants, Kim, Webster, and Koifman discloses the use of a pixel cell, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that each of the plurality of pixels is equal in size and has a footprint smaller than 2 µm x 2 µm.
Applicant (AAPA) states that “image sensors with pixel sizes down to 0.9 pm are commercially available” (page 13, lines 19-20 in the specification of the instant application).  Additionally, the miniaturization of pixels of an image sensor are well known and expected in the art for the purpose of increasing image resolution of the image sensor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that each of the plurality of pixels is equal in size and has a footprint smaller than 2 µm x 2 µm, in order to increase the sensor resolution using, as is common in the art. 
In regard to claim 17, note the primary reference of Mo in view of Meynants, Kim, Webster, and Koifman discloses the use of a pixel cell, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that each of the plurality of pixels is equal in size and has a footprint equal to or smaller than 1.4 µm x 1.4 µm.
Applicant (AAPA) states that “image sensors with pixel sizes down to 0.9 pm are commercially available” (page 13, lines 19-20 in the specification of the instant application).  Additionally, the miniaturization of pixels of an image sensor are well known and expected in the art for the purpose of increasing image resolution of the image sensor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that each of the plurality of pixels is equal in size and has a footprint equal to or smaller than 1.4 µm x 1.4 µm, in order to increase the sensor resolution using, as is common in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
I. Oshiyama et al., "Near-infrared sensitivity enhancement of a back-illuminated complementary metal oxide semiconductor image sensor with a pyramid surface for diffraction structure," 2017:  note the use of a pyramidal light-diffraction structure formed on each pixel in order to increase pixel sensitivity, and a trench formed between each pixel in order to reduce crosstalk.  Additionally, this reference corresponds to the subject matter discussed in the Koifman reference provided on the IDS filed January 29, 2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697